JONES, J.
The defendant, Christine Johnson, was charged in the county court of Tillman county with the unlawful possession of whiskey; was tried; convicted; and sentenced to serve 30 days in the county jail and pay a fine of $200; and has appealed.
The single issue presented in the brief of defendant is whether the trial court erred in overruling her motion to suppress the evidence.
At the hearing on the motion to suppress evidence three officers of Tillman county testified in addition to the testimony of the defendant and her husband. The officers testified that they procured a search warrant for lots 1 and 2, block 3, of the colored addition to the town of Tipton, which lots were owned and in the possession of the defendant. On one of the lots was a building know as the Zanzabar Cafe, which was operated by the accused. Between lots 2 and 3 was a board fence running north and south. Lot 3 was a vacant lot which belonged to Floyd Wheeler but was under the control of the defendant and her husband.
The officers testified that they found sixteen pints of whiskey in the false bottom of a hog trough east of the fence, located on the lots which belonged to the accused.
The defendant and her husband testified that the hog trough was west of the fence on lot 3 and not on the property described in the warrant.
The sole question presented by the motion to suppress evidence was whether the hog trough in which the whiskey was found was on the east side or west side of the fence separating lot 2 from lot 3. This court has often held, that in a hearing before a trial court upon a motion to suppress evidence obtained by means of a search warrant, in the determination' of a factual question the court’s ruling, will be sustained where there is a conflict in the testimony and there is substantial evidence in the record to support the court’s finding. Dawson v. State, 83 Okla. Cr. 263, 175 P. 2d 368; Pickens v. State, 71 Okla. Cr. 167, 110 P. 2d 319.
The judgment and sentence of the county court of Tillman county is affirmed.
BRETT, P. J., and POWELL, J., concur.